Case 2:19-cv-19048-JMV-JBC Document 1-1 Filed 10/16/19 Page 1 of 20 PagelD: 8

EXHIBIT A
Case 2:19,¢¥-190487IMY-IBG 3/Racumeniglaly Pile? 8/46/1921 pRagme eh eadzqgelD: 9

SILVERMAN and ROEDEL, LLC
David S. Silverman, Esq. # 245381971
1187 Main Avenue - Suite 2C

Clifton, New Jersey 07011

Phone No.: (973) 772-6411

Fax No.: (973) 772-6771"

 

Attorneys for Plaintiff
ANA MOREL, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: PASSAIC COUNTY
Plaintiff,
VS, DOCKET NO.: PAS-L-
NEW JERSEY MANUFACTURES Civil Action
INSURANCE COMPANY, AETNA HEALTH
INSURANCE COMPANY and JOHN DOES SUMMONS

1-20 (fictitious names),

Defendants.

 

From the State of New Jersey
To the Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
The Complaint attached to this summons states the basis for this lawsuit. If you dispute this Complaint,
you or your attorney must file a written answer or motion and proof of service with the deputy clerk of
the Superior Court in the county listed above within 35 days from the date you received this summons,
not counting the date you received it. (The address of each deputy clerk of the Superior Court is
provided.) Ifthe Complaint is one in foreclosure, then you must file your written answer or motion and
proof of service with the Clerk of the Superior Court Passaic County 77 Hamilton Street, Paterson, NJ
07505. A filing fee payable to the Treasurer, State of New Jersey and a completed Case Information
Statement (available from the deputy clerk of the Superior Court) must accompany your answer or
motion when it is filed. You must also send a copy of your Answer or motion to plaintiff's attorney
whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone call
will not protect your rights; you must file and serve a written answer or motion (with fee and completed
Case Information Statement) if you want the court to hear your defense.

If you do not file and serve a written Answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where
you live. A list of these offices is provided. If you do not have an attorney and are not el igible for free
legal assistance you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A list of these numbers is also provided,

Dated: September 13, 2019 Mbit G, Srath
Michelle M, Smith, Esq., Superior Court Clerk
Case 2:1 Re LORE AMY-IRG sBogmenddrhy Flesh/Al42 nPage.d Af2eRagelD: 10

Name and Address of Defendant to be served:

New Jersey Manufactures Insurance Company
301 Sullivan Way
West Trenton, NJ 08628

Aetna Health Insurance Company
151 Farmington Avenue, AN33
Hartford, CT 06156
Case 2:19-0\6 19048 IMNy JEG sRecumenba du Filed dQlH6h1 Paae-4os ABRAGeID: 11

SILVERMAN & ROEDEL LLC

David S. Silverman, Esq., ID# 245381971
1187 Main Avenue, Suite 2C

Clifton, New Jersey 07011

(973)772-641 1

Attorneys for plaintiff, Ana Morel

 

ANA MOREL, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: PASSAIC COUNTY
Plaintiff,
DOCKET NO.:
Vv,
Civil Action
NEW JERSEY MANUFACTURERS
INSURANCE COMPANY, AETNA
HEALTH INSURANCE COMPANY,
JOHN DOES 1-20 fictitious name), COMPLAINT
Defendants.

 

Plaintiff, ANA MOREL, residing at 389 Colfax Avenue, Clifton, New Jersey by way of

Complaint against the defendants says:
FIRST COUNT

1. On May 24, 2016, plaintiff was injured in a motor vehicle accident which was the fault

of another motorist.

2. At all times relevant herein, the defendant, NEW JERSEY MANUFACTURERS
INSURANCE COMPANY, is an insurance corporation operating in the State of New Jersey and
at all times mentioned herein was and still is engaged in the business of insuring automobiles.

3. The defendant, NEW JERSEY MANUFACTURERS INSURANCE COMPANY,
issued to the plaintiff, ANA MOREL., a policy of automobile insurance providing Personal
Injury Protection coverage and Underinsured Motorist Coverage and opened a claim under claim

number 2016-58530].
Case 2:19 as 19QA ANS IBS sbemmEenbdaAm led HUES PAGE 9b RB RaAgeID: 12

4, Said policies were in full force and effect on May 24, 2016.

5, The plaintiff has fully complied with the terms and conditions of the policy in question
and has made a demand upon the defendants, NEW JERSEY MANUFACTURERS
INSURANCE COMPANY, for benefits under the Personal Injury Protection and Under Insured
Motorist portion of said policy. However, the said defendant has refused to honor said demands
for coverage.

WHEREFORE, the plaintiff, ANA MOREL, demands judgment against the defendant,
NEW JERSEY MANUFACTURERS INSURANCE COMPANY, for payment of personal
injury protection benefits and underinsured motorist benefits, pursuant to the terms of the policy

in question and for damages together with interest and costs of suit and attorneys fees.

SECOND COUNT

1 Plaintiffs repeat and stems the allegations set forth in the First Count hereof as set
forth herein.

2. At all times relevant to this action, AETNA HEALTH INSURANCE COMPANY, is
an insurance corporation operating in the State of New Jersey and was and still is engaged in the
business of insuring automobiles.

3. The said defendant issued to plaintiff, a policy of health insurance providing for
payment of medical bills in the event of an automobile accident. The plaintiff was in fact,
injured in the subject accident and subinitted medical bills to defendant and opened a claim under
ID xxxxx0281.

4, Said policies were in full force and effect on May 24, 2016.

5 The plaintiff has fully complied with the terms and conditions of the policy in question
Case 2:1 Ag 1994GIMW JAG sBorimenbari led 4619 iPage® 0f:29RagelD: 13

and has made a demand upon the said defendant for medical benefits under said policy.
However, the said defendant has either refused to honor said demands for payment or has paid
sums below the normal fee schedule for such services billed.

WHEREFORE, plaintiff demands Judgment against defendant, AETNA HEALTH
INSURANCE COMPANY, for medical benefits, pursuant to the terms of the policy in question

and for damages, together with interest, costs of suit and attorneys fees.

THIRD COUNT
1. Plaintiffs repeat and reiterate the allegations contained in the First through
Fourth Counts hereof as though set forth herein.
2. The defendant, JOHN DOES 1-20, are persons, proprietorships, partnerships,
corporations and other legal entities whose identities are presently unknown.
3, Said defendant, JOHN DOES 1-20, and each of them, caused and/ or contributed to the
occurrence and the injuries of the Plaintiff in that they were the cause or in some way contributed

to the accident in which Plaintiff was injured.

4, As a direct and proximate result of the negligence and carelessness of the Defendants,
JOHN DOES 1-20, and each of them, The Plaintiff was caused to sustain injuries as herein set

forth.

WHEREFORE, Plaintiff demands Judgment against the Defendants, JOHN DOES 1-20,

and each of them, for damages and costs of suit.
Case 2:19-9\51 994K IRG sBOCH men’s au Filed dO/4O419 Pagers ABRagelD: 14

JURY DEMAND
Plaintiff demands trial by jury on all issues so triable.
CERTIFICATION
I certify, pursuant to Rule 4:5-1, that to the best of my knowledge, information and belief
at this time, the matter in controversy is not the subject matter of any other action pending in any
court nor in any pending arbitration proceeding and that no other action or arbitration is

contemplated and further that there are no other parties who should be joined in this action.

Dated: September 13, 2019 typ

DAVID S. SILVERMAN, ESQ.
Case 2:18 70741 90487IMY-IBG3/Raeumentolely Pdecht OLEH p Rage 6ioh @OokagelD: 15

Civil Case Information Statement

Case Details: PASSAIC | Civil Part Docket# L-002872-19

Case Caption: MOREL ANA VS NEW JERSEY Case Type: PIP COVERAGE

MANUFACTU RES INSUR Document Type: Complaint with Jury Demand

Case Initiation Date: 09/13/2019 Jury Demand: YES - 6 JURORS

Attorney Name: DAVID S SILVERMAN Is this a professional malpractice case? NO

Firm Name: SILVERMAN AND ROEDEL LLC Related cases pending: NO

Address: 1187 MAIN AVENUE SUITE 2C If yes, list docket numbers:

CLIFTON NJ 070110000 Do you anticipate adding any parties (arising out of same
Phone: 9737726411 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Morel, Ana
Name of Defendant's Primary Insurance Company
(if known): New Jersey Insurance Company

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

09/13/2019 {si DAVID S SILVERMAN
Dated Signed
Case 2:18 qw-11 80487 MY -JBG4/de9guMeBLIE Am Filed SP(TAER icraas/909bFPBaegelD: 16

SUPERIOR COURT OF NEW
AUT ALU eer
a 468 5 2 6 LAW DIVISION:
Plaintiff PASSAIC COUNTY
ANA MOREL
ie DOCKET NO. PAS-L-002872-19

Defendant

NEW JERSEY MANUFACTURERS INSURANCE COMPANY, ET AL
AFFIDAVIT OF SERVICE
(for use by Private Service)

Person to be served: NEW JERSEY MANUFACTURERS

INSURANCE COMPANY Cost of Service pursuant to R4:4-30
Address: $

 

301 SULLIVAN WAY
WEST TRENTON NJ 08628

Attorney:
SILVERMAN & ROEDEL, LLC
1187 MAIN AVENUE SUITE 2C
CLIFTON NJ 07011

Papers Served:
SUMMONS & COMPLAINT

Service Data:
4 Not Served Date: G16 -1% Time: co? © Ob rattempts:

Name of Person Served and relationshipititle

Served Successfully

 

 

Delivered a copy to him/her personally

 

 

 

Left a copy with a competent household ] dare So eK
member over 14 years of age residing therein at place of abode. I y

Left a copy with a person authorized to accept ‘

service, e.g. managing agent, registered agent, etc. VIANAGING AGENT

 

Description of Person Accepting Service:

Age: Yo Height: gir " Weight: /o Hair: Showa Sex: Kemal 2. Race: Cah ‘de

Non-Served:
(_ ) Defendant is unknown at the address furnished by the attorney
( ) All reasonable inquiries suggest defendant moved to an undetermined address

(_ ) No such street in municipality

 

 

 

 

 

( ) No response on: Date Time
Date Time
Date Time
(| ) Other: Comments or Remarks
|, WILLIE PRYOR , Was at
Subscribed and Sworpito me this time of service a competent adult not having a direct
day of. Dl q interest in the litigation. | declare under penalty

of perjury that the foregoing is true and correct.

_ We for GAA

 

 

Signature of riccnealbaniie Date
DEBORAH LYNN GROSINSK!
NOTARY PUBLIC OF NEW JERSEY
My Canvvlssion Exninas (0/23/2016 DGR - THE SOURCE FOR LEGAL SUPPORT Work Order No. 468524

1359 Littleton Road, Morris Plains, NJ 07950-3000

(973) 403-1700 Fax (973) 403-9222 File No. PAS-L-002872-19
Case 2:19 6%-19048 IMM JRGs Do pelnret: 4614 Vite 10/4 6149. Rage kd of Ae dtagelD: 17

Rosemarie D. Berard, Esq. — ID# 032351991

POMEROY, HELLER, LEY, DIGASBARRO & NOONAN, LLC
98 Floral Avenue, Suite 201

New Providence, New Jersey 07974

(973) 467-9600

Attorneys for Defendant, New Jersey Manufacturers Insurance Company
Our File No. 7087-15705

 

SUPERIOR COURT OF NEW JERSEY

ANA MOREL,
LAW DIVISION: PASSAIC COUNTY
Plaintiff,
DOCKET NO. PAS-L-2872-19
VS.
Civil Action
NEW JERSEY MANUFACTURERS

HEALTH INSURANCE COMPANY and CROSSCLAIMS, REQUEST FOR
JOHN DOES 1-20 (fictitious name), ALLOCATION, ANSWER TO
CROSSCLAIM, SEPARATE DEFENSES,
TRIAL ATTORNEY DESIGNATION,
RESERVATION OF RIGHT, JURY
DEMAND AND DEMAND FOR
ANSWERS TO INTERROGATORIES

INSURANCE COMPANY, AETNA ANSWER TO THE COMPLAINT,
Defendants. ;

 

Defendant, New Jersey Manufacturers Insurance Company, by way of Answer to the

Complaint filed herein, alleges and says:

FIRST COUNT

1. Defendant denies the allegations contained in paragraph one of the First Count of the

Complaint,

2. Defendant admits the allegations contained in paragraph two of the First Count of

 

the Complaint. :

3 This defendant has insufficient knowledge to either admit or deny the allegations of

paragraph three of the First Count of the Complaint.

4. This defendant has insufficient knowledge to either admit or deny the allegations of

paragraph four of the First Count of the Complaint.

 

 

 
Case 2:1>84-19048MM-JRsPopument.deavFiteth 19/4 4/49. iBageveb fs 140 RagelD: 18

5. Defendant denies the allegations contained in paragraph five of the First Count of

the Complaint.

WHEREFORE, defendant, New Jersey Manufacturers Insurance Company, demands

judgment.
SECOND COUNT

Li Defendant repeats and re-alleges the allegations in the First Count of the Complaint
as though set forth herein in full.

Z. This defendant has insufficient knowledge to either admit or deny the allegations of
paragraph two of the Second Count of the Complaint.

3 This defendant has insufficient knowledge to either admit or deny the allegations of
paragraph three of the Second Count of the Complaint.

4. This defendant has insufficient knowledge to either admit or deny the allegations of
paragraph four of the Second Count of the Complaint.

5. This defendant has insufficient knowledge to either admit or deny the allegations of

paragraph five of the Second Count of the Complaint.

WHEREFORE, defendant, New Jersey Manufacturers Insurance Company; demands

judgment.
THIRD COUNT
f Defendant repeats and re-alleges the allegations in the First and Second Counts of

the Complaint as though set forth herein in full.

2: The allegations contained in paragraph two of the Third Count of the Complaint do

not apply to this defendant, and they make no response thereto.

A, The allegations contained in paragraph three of the Third Count of the Complaint do

 

 

 
Case 2:19Pqg 1906 IMM IBGosPocumend-Selanriledslyse/29. Rage t206 Ad RagelD: 19

not apply to this defendant, and they make no response thereto.

4. The allegations contained in paragraph four of the Third Count of the Complaint do
not apply to this defendant, and they make no response thereto.
WHEREFORE, defendant, New Jersey Manufacturers Insurance Company, demands
judgment.
FIRST SEPARATE DEFENSE
At the time and place mentioned in the Complaint, this defendant violated no legal duty
owed to plaintiff.
SECOND SEPARATE DEFENSE
At the time and place mentioned in the Complaint, defendant was not guilty of any
negligence which was a proximate cause of the alleged incident, injuries and damages of which
plaintiff complain.
THIRD SEPARATE DEFENSE
The claims of the plaintiff are barred in whole or in part by comparative negligence.
FOURTH SEPARATE DEFENSE
Plaintiff's claims are barred by the applicable Statute of Limitations.
FIFTH SEPARATE DEFENSE
Defendant reserves the right to dismiss the Complaint by reason of plaintiffs failure to
satisfy the tort threshold requirements of N.J.S.A, 39:6A-1 et seq.
SIXTH SEPARATE DEFENSE
Defendant reserves the right to submit proofs at trial demonstrating that the plaintiffs

injuries were caused, in whole or in part, by his/her failure to use seat belts or other safety restraints.

 

 

 
Case 2:19 85190487 JR Ms Pomme. deta vr tea 1/d G49 Bage be A a dtagelD: 20

SEVENTH SEPARATE DEFENSE

Plaintiff has failed to comply with the tort threshold governing this lawsuit by reason of

which defendant reserves the right to dismiss the underlying Complaint.
EIGHTH SEPARATE DEFENSE

Plaintiff's Complaint fails to state a cause of action for which relief may be granted, and
therefore should be dismissed.

CROSSCLAIMS FOR CONTRIBUTION AND INDEMNIFICATION .

1, Defendant, New Jersey Manufacturers Insurance Company, demands contribution
from all co-defendants, Aetna Health Insurance Company and John Does 1-20 (fictitious name), in
accordance with the provisions of the Joint Tortfeasors Contribution law and the Comparative
Negligence Act.

2. Defendant, New Jersey Manufacturers Insurance Company, while denying liability
to the plaintiff for the action and damages alleged, does hereby assert that any negligence
attributable to her was constructive or passive as opposed to the negligence of co-defendants, Aetna
Health Insurance Company and John Does 1-20 (fictitious name), which was active and primary;

WHEREFORE, defendant, New Jersey Manufacturers Insurance Company, demands
judgment against co-defendants on the theories of indemnification and contribution.

REQUEST FOR ALLOCATION

If any party settles Prior to trial, defendant will seek an allocation of the percentage of
negligence by the fact finder against the settling party. This defendant shall seek this allocation
whether or not it has formally filed a crossclaim against the settling party. Defendant shall rely
upon the materials produced in discovery and the evidence introduced at trial in support of the

allegations. You are being apprised of this intent pursuant to New Jersey Court Rule 4:7-5(c)

 

 

 
Case 2:19F ne 1204h6 IMG JBGosRegumend bel anrieg 1H OLA. PAGE IANS ADRagelD: 21

and Young v. Latta, 123 N.J. 584 (1991).
ANSWER TO CROSS-CLAIMS

Defendant, New Jersey Manufacturers Insurance Company, by way of Answer to any and
all cross-claims heretofore and hereafter asserted against defendant, respectfully deny each and
every allegation contained in any such cross-claims.

RESERVATION OF RIGHT

Defendant reserves the right at or before the time of trial to move for the dismissal of
plaintiff's Complaint based upon plaintiff's failure to establish a serious injury within the meaning
of N.J.S.A, 39:6A-9.

NOTICE OF DESIGNATION OF TRIAL COUNSEL
Pursuant to R.4:25-4, Rosemarie D, Berard, Esq. is hereby designated as trial counsel.

DEMAND FOR JURY

 

Defendant hereby demands a trial by jury as to all issues.

DEMAND FOR INTERROGATORIES

Defendant demands of plaintiff answers to uniform interrogatories Form A as contained in

 

the Appendix to the Rules of Court within the prescribed time period, as well as the attached

supplemental interrogatories.

 

 

 

 
Case 2:19Pqs 1908 dM IBGosPocumend-belaMriledelLY/ 6/0. Rage yA 06 Ad RagelD: 22

CERTIFICATION PURSUANT TO RULE 4:5-1
Pursuant to Rule 4:5-1, defendant hereby certifies that to the best of defendant's knowledge

the matter may be the subject of Forthright PIP arbitration.

POMEROY, HELLER, LEY,
DIGASBARRO & NOONAN, LLC
Attorneys for Defendant,

New Jerscy Manufacturers Insurance Company

BY: OR iniplices A Rovere
Rosemarie D. Berard
DATED: 10]7)14

MAILING CERTIFICATION
I HEREBY CERTIFY that Pomeroy, Heller, Ley, DiGasbarro & Noonan, LLC, Attorneys

for Defendant, New Jersey Manufacturers Insurance Company, served a copy of this pleading

within the time period allowed under Rule 4:6-1, et seq. on this date, via e-Filed.

POMEROY, HELLER, LEY,
DIGASBARRO & NOONAN, LLC
Attomeys for Defendant,

New Jersey Manufacturers Insurance Company

BY: tens cl A. Pode

Rosemarie D. Berard
DATED: 10/7/17 —\

 

 

 

 
Case 2:19 8519248 AIM JRGosDopoment:. dota wre G29, Bage ke ei AO kagelD: 23

Appendix XII-BI

   
 

 

  
 

FOR USE BY CLERK'S OFFICE ONLY

CiviL CASE INFORMATION STATEMENT PAYMENT TYPE: [0K Clee [Ica
(CIS) CHG/cK NO.

Use for initial Law Division AMOUNT:

Civil Part pleadings (not motions) under Rule 4:5-1

Pleading will be rejected for filing, under Rule 1 :§-6(c), | OVERPAYMENT:

if information above the black bar is not completed
or attorney’s signature is not affixed

 

 

 

 

 

 

BATCH NUMBER:

 

 

 

 

 

 

 

 

 

 

 

 

 

    

ATTORNEY /PRO SE NAME TELEPHONE NUMBER COUNTY OF VENUE
Rosemarie D. Berard, Esq. (973) 467-9600 Passaic
FIRM NAME (if applicable) DOCKET NUMBER (when available)
Pomeroy, Heller, Ley, DiGasbarro & Noonan, LLC PAS-L-2872-19
OFFICE ADDRESS DOCUMENT TYPE
Answer
98 Floral Avenue, Suite 201
New Providence, NJ 07974 JURY DEMAND Myes No
NAME OF PARTY (e.g., John Doe, Plaintiff) CAPTION
New Jersey Manufacturers Insurance Ana Morel v. New Jersey Manufacturers Insurance Company and
Company, Defendant Aetna Health Insurance Company, et al.
CASE TYPE NUMBER HURRICANE SANDY
(See reverse side for listing) | RELATED? IS THIS A PROFESSIONAL MALPRACTICE CASE? O Yes No
506 OC YES = MNO | IF YOUHAVE CHECKED “YES,” SEE N.W.S.A, 24:53 A-27 AND APPLICABLE CASE LAW
REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT,
RELATED CASES PENDING? IF YES, LIST DOCKET NUMBERS
OO Yes HB No
DO YOU ANTICIPATE ADDING ANY PARTIES NAME OF DEFENDANT'S PRIMARY INSURANCE COMPANY (if known)
(arising out of same transaction or occurrence)? New Jersey Manufacturers Insurance Company (0 None
O Yes B No [C UNKNowN

   

 

   
   

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

 

 

 

 

DO PARTIES HAVE A CURRENT, PAST OR IF YES, IS THAT RELATIONSHIP:

RECURRENT RELATIONSHIP? ( EMPLOYER/EMPLOYEE CO] FRIEND/NEIGHBOR ( OTHER (explain)
OO Yes B No (0 Famiiat (CJ Business

DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY? 0 Yes @ No

 

USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR
ACCELERATED DISPOSITION

 

 

| t | DO YOU OR YOUR CLIENT NEED ANY DISABILITY ACCOMMODATIONS? IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
(oO | O Yes No

WILL AN INTERPRETER BE NEEDED? IF YES, FOR WHAT LANGUAGE?

1 Yes B® No

 

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
redacted from all documents submitted In the future in accordance with Rule 1:38-7(b).

ATTORNEY SIGNATURE: C . , A £4)

Effective 10/01/2016, CN 10517

 

 

 

 

page 1 of 2
Case 2:19 as 9G AM JRGos RO roe: SelanFiiepelO/a G19. Rage yoo % AD kagelD: 24

 

 

CIVIL CASE INFORMATION STATEMENT
(CIS)

Use for initial pleadings (not motions) under Rule 4:5-1

 

151
175
302
399
502
505
506
510
511
512
801
802
999

305

CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
Track | - 150 days‘ discovery

NAME CHANGE
FORFEITURE

TENANCY

REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
BOOK ACCOUNT (debt collection matters only)

OTHER INSURANCE CLAIM {including declaratory judgment actions)

PIP COVERAGE

UM or UIM CLAIM (coverage Issues only)

ACTION ON NEGOTIABLE INSTRUMENT

LEMON LAW

SUMMARY ACTION

OPEN PUBLIC RECORDS ACT (summary action)

OTHER (briefly describe nature of action)

Track II - 300 days" discovery

CONSTRUCTION

509 EMPLOYMENT (other than CEPA or LAD)

599 CONTRACT/COMMERGIAL TRANSACTION

603N AUTO NEGLIGENCE - PERSONAL INJURY (non-verbal threshold)
603Y AUTO NEGLIGENCE - PERSONAL INJURY (verbal threshold)
605 PERSONAL INJURY

610 AUTO NEGLIGENCE - PROPERTY DAMAGE

621
699

005
301
602
604
606
607
608
609
616
617
618

 

UM or UIM CLAIM (includes bodily injury)
TORT ~ OTHER

Track Ill - 450 days' discovery

CIVIL RIGHTS
CONDEMNATION

ASSAULT AND BATTERY

MEDICAL MALPRACTICE

PRODUCT LIABILITY

PROFESSIONAL MALPRACTICE

TOXIC TORT

DEFAMATION

WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
INVERSE CONDEMNATION

LAW AGAINST DISCRIMINATION (LAD) CASES

Track IV - Active Case Management by Individual Judge / 460 days’ discovery

156 ENVIRONMENTAL/ENVIRONMENTAL COVERAGE LITIGATION
303 MT. LAUREL
508 COMPLEX COMMERCIAL
513 COMPLEX CONSTRUCTION
614 INSURANCE FRAUD
620 FALSE CLAIMS ACT
701 ACTIONS IN LIEU OF PREROGATIVE WRITS
Multicounty Litigation (Track IV)
271 ACCUTANE/ISOTRETINOIN 292 PELVIC MESH/BARD
274 RISPERDAL/SEROQUELU/ZYPREXA 293 DEPUY ASR HIP IMPLANT LITIGATION
281 BRISTOL-MYERS SQUIBB ENVIRONMENTAL 295 ALLODERM REGENERATIVE TISSUE MATRIX
282 FOSAMAX 296 STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS
285 STRYKER TRIDENT HIP IMPLANTS 297 MIRENA CONTRACEPTIVE DEVICE
286 LEVAQUIN 299 OLMESARTAN MEDOXOMIL MEDICATIONS/BENICAR
287 YAZ/IYASMIN/OCELLA 300 TALC-BASED BODY POWDERS
289 REGLAN 601 ASBESTOS
290 POMPTON LAKES ENVIRONMENTAL LITIGATION 623 PROPECIA
291 PELVIC MESH/GYNECARE

If you believe this case requires a track other than that provided above, please Indicate the reason on Side 1,
In the space under "Case Characteristics,

Please check off each applicable category [] Putative Class Action [_] Title 59

 

Effective 10/01/2016, CN 10517

Page 2 of 2

 
Case 2:19 4¥-L904873MY-JIR@s Document deh uF ited 1041 G/49 iRageb8 afi2edpagelD: 25

POMEROY, HELLER, LEY,
DIGASBARRO ¢s” NOONAN, LLC

ATTORNEYS ATLAW
DANIEL J. POMEROY* SANDRA T. FRENCH
JOHN M. Ley 98 FLORAL AVENUE BRITTANY L. LUKAC*
KAREN E. HELLER* NEW PROVIDENCE, NEW JERSEY 07974 ~~
PAUL M. DiGAsBARRO* 973-467-9600 ROSEMARIE D, BERARD
JEFFREY D. NOONAN FAX: 973-467-5055 OF COUNSEL
“ALSO ADMITTED IN NY www.pomeroyhellerley.com

October 4, 2019

Vi4A E-FILED

Clerk, Passaic County Superior Court
Civil Division, Courthouse

77 Hamilton Street

Paterson, NJ 07505

Re: Ana Morel v. New Jersey Manufacturers Insurance Company and
Aetna Health Insurance Company, ef al.
Docket No. PAS-L-2872-19
D/A: May 24, 2016
NJM Claim Nos, 2016-585301-2 (PIP) & 2016-585301-4 (UM/UIM)
Our File No. 7087-15705

Dear Sir/Madam:

Enclosed herewith, for filing, you will please find an Answer and Case Information
Statement on behalf of the defendant, New Jersey Manufacturers Insurance Company, with regard
to the above-referenced matter. Would you kindly cause the original Answer and CIS to be filed,
and the copy returned to the undersigned marked "filed" via e-Courts.

Thank you for your assistance and cooperation.

Very truly yours,

Rosemarie D. Berard

RDB/da
Enclosure
ce: David S. Silverman, Esq. (w/enc.; via e-filed)
Case 2:1 9°06 19043 JRGosBocument:4714 WFiked110/4 4/22. IBage zd ob AD FtagelD: 26

Civil Case Information Statement

Case Details: PASSAIC | Civil Part Docket# L-002872-19

Case Caption: MOREL ANA VS NEW JERSEY Case Type: PIP COVERAGE

MANUFACTURES INSURANCE Document Type: Answer

Case Initiation Date: 09/13/2019 Jury Demand: YES - 6 JURORS

Attorney Name: ROSEMARIE DEEHAN BERARD Is this a professional malpractice case? NO

Firm Name: POMEROY HELLER & LEY LLC Related cases pending: NO

Address: 98 FLORAL AVENUE If yes, list docket numbers:

NEW PROVIDENCE NJ 07974 Do you anticipate adding any parties (arising out of same
Phone: 9734679600 transaction or occurrence)? NO

Name of Party: DEFENDANT : NEW JERSEY
MANUFACTURES INSURA

Name of Defendant’s Primary Insurance Company
(if known): NEW JERSEY MANUFACTURES INS CO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

10/08/2019 /s/ ROSEMARIE DEEHAN BERARD
Dated Signed
Case 2:19pq\6 OK IMMG IBGosRecumend-b714 Filed Oy aE/ 49. Page 296 AO RagelD: 27
